Citation Nr: 0947058	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-00 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to both hands, including arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran served in the New York National Guard during 
1955, and had active military service from July 1955 to July 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision that denied 
the Veteran's claims for entitlement to service connection 
for arthritis, bilateral hearing loss, and tinnitus.  He 
perfected an appeal as to these issues and, in a January 2007 
rating decision, the RO granted service connection for 
bilateral hearing loss and tinnitus.  The RO's action 
represents a full grant of the benefits sought as to the 
claims for service connection for hearing loss and tinnitus, 
and the Board will confine its consideration to the issue as 
set forth on the title page.
 
In February 2007, the Veteran testified during a personal 
hearing at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of cold 
injury to his hands, including arthritis.  In his written 
statements, including in November 2004, and during his 
personal hearing at the RO in February 2007, he said he 
worked as an aircraft mechanic on a flight line.  He 
indicated that he was stationed at Thule Air Force Base (AFB) 
in Greenland, and at Plattsburgh AFB in New York, and worked 
on the flight line without protective clothing or gloves, as 
they were too bulky.  The Veteran testified that he was once 
told he had frostbite in service.  He currently had numbness 
and tingling in his hands with painful fingers and weakened 
hand strength.  He indicated that he took prescribed 
medication for arthritis.

The Veteran's service treatment records are unavailable and 
were evidently destroyed in a fire, according to an August 
2004 RO memorandum. 
VA outpatient records indicate that, in August 2003, the 
Veteran was seen in the Clifton Park Community Based 
Outpatient Clinic (CBOC), and reported having bilateral ulnar 
neuropathy for which he was provided bilateral immobilizers 
that he wore at night.  That record reflects that he shared 
his time between New York and Florida where received his 
primary medical care from the VA medical facility in Bay 
Pines, Florida.  He sought to establish care so he could 
receive VA treatment in New York.  A January 2007 problem 
list of the Veteran's medical problems includes 
osteoarthritis, carpal tunnel syndrome, and ulnar neuropathy.

In view of the foregoing, the Veteran should be afforded an 
appropriate VA examination in order to determine whether any 
current disability of his hands results from in-service 
exposure to cold.  See 38 C.F.R. § 3.159(c)(4) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, VA outpatient records from the Bay Pines VA 
medical facility dated through January 2007 are of record, 
but the more recent records should be requested.  As noted, 
the Veteran has also indicated that he may have sought VA 
medical treatment in New York.  He should be asked to provide 
the name of any other VA medical facility at which he was 
treated.  Then, those records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to identify all VA 
medical facilities, including in New York 
and Florida, where he has been treated for 
his hands.  Then, obtain any additional 
medical records for him from the Bay Pines 
VA medical facility and the Clifton Park 
CBOC dated since January 2007; and all 
records from any other VA medical facility 
identified by the Veteran.

2.  Then, the Veteran should be afforded 
an appropriate  VA examination.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  A complete history 
of the claimed disorder should be obtained 
from the Veteran.  All indicated tests and 
studies should be conducted, and all 
clinical findings reported in detail.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current disability of the hands, 
including arthritis or any neurological 
disability, had its clinical onset during 
active service or is related to any in-
service disease, event, or injury, 
including exposure to cold.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

